IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

STORM PATRICK WOOD,                 NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-95

STATE OF FLORIDA,

     Appellee.
__________________________/

Opinion filed August 7, 2014.

An appeal from the Circuit Court for Bay County.
Brantley S. Clark, Jr., Judge.

Michael Ufferman of Michael Ufferman Law Firm, P.A., Tallahassee; Crystal
McBee Frusciante of The Frusciante Law Firm, P.A., Jupiter, for Appellant.

Pamela Jo Bondi, Attorney General, Charles R. McCoy, Senior Assistant Attorney
General, Tallahassee, for Appellee.




THOMAS, J.

      Appellant was convicted of Driving Under the Influence-Manslaughter,

Felony Driving While License Suspended or Revoked, and Aggravated Fleeing to

Elude a Law Enforcement Officer Causing Death. Appellant appeals the lower

court's order summarily denying his Motion for Post-Conviction Relief and to

Vacate Judgment and Sentence, filed pursuant to Florida Rule of Criminal
Procedure 3.850, raising seven grounds for relief. We affirm the lower court’s

summary denial of all but one of Appellant’s claims.

      In order to prevail on a claim of ineffective assistance of counsel, Appellant

must show that:      (1) counsel's performance was deficient, and (2) counsel's

deficient performance prejudiced the defense. Strickland v. Washington, 466 U.S.
668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). A trial court may summarily

deny relief without granting an evidentiary hearing if the record conclusively

establishes that the defendant is not entitled to relief. See Fla. R. Crim. P. 3.850(d)

(allowing trial court to summarily deny relief “[i]f the motion, files, and records in

the case conclusively show that the movant is entitled to no relief”).

      On appeal, Appellant asserts that the trial court erred in summarily denying

Ground One of his postconviction motion, as the record did not conclusively refute

his claim that his trial counsel was ineffective for failing to retain and present an

independent accident reconstruction expert. We express no opinion as to the

merits of Appellant’s claim, but find that Appellant has alleged a facially sufficient

claim under Ground One. We agree with Appellant that the record before us does

not conclusively refute this claim. Accordingly, we reverse and remand for an

evidentiary hearing on this issue. See Brantley v. State, 912 So. 2d 342, 343 (Fla.

3d DCA 2005) (reversing summary denial of a rule 3.850 motion and remanding

for an evidentiary hearing because “we are obligated to reverse ‘unless the record

                                          2
shows conclusively that the appellant is entitled to no relief . . . .’”) (emphasis

omitted).

      AFFIRMED in part, REVERSED in part, and REMANDED for an

evidentiary hearing.

LEWIS, C.J., and OSTERHAUS, J., CONCUR.




                                        3